DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2 in the reply filed on 9/11/2022 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/11/2022.

	Claims 1 and 2 are currently under examination.

Specification
The use of the term “Licatab C”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: the term “Licatab” is misspelled.  
Appropriate correction is required.

Claim Objections
Claim 1 is are objected to because of the following informalities:  the ingredients are not separated by commas, the term “PVP” is not written in parenthesis next to the full name of “polyvinylpyrrolidone”, and the term “MCC” is not written out in parenthesis with the full name of “microcrystalline cellulose” next to the term.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the ingredients are not separated by commas and the term “PVV” is not written out with the full name of “microcrystalline cellulose” and the abbreviation (MCC) in parenthesis next to the term.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claims 1 and 2 are rendered uncertain by the phrase “based on triticain-.alpha.” because it is not clear what Applicant regards “as based on triticain-.alpha.”, since the formulation appears to include this ingredient, so it is not clear how it is based upon triticain-.alpha., as this would mean it is a derivative or is not the same as triticain-.alpha. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
Claim 1 recites the limitation "it" in line 2 and in claim 2, line 2.  It is not clear what Applicant is referring to, as that Applicant could be referring to the drug itself or to the Tritican-.alpha. base or the treatment of celiac disease intended use.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 2 contain the trademark/trade names “Licatab®C”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, it is unclear what the trademark/trade name is used to identify/describe, therefore, the identification/description is indefinite.
The metes and bounds of claim 1 are rendered uncertain by the phrase "component ratio (weight parts): Triticain-a 9-20 Mannitol 5-10 Polyvinylpyrrolidone MW 12,600 5-10 Licatab®C 26-30 Magnesium stearate 1-5 MCC 102 to 100” because the recitation is not in proper ratio format.  It is not clear if Applicant is claiming an actual ratio of each component to each other or if Applicant is intending for the drug to contain each component in these amounts.  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 1 are rendered uncertain by the phrase "MCC 102 to 100” because it is not clear if Applicant is claiming a range of amounts (e.g. 102-100, which is in improper format) or the term “MCC 102”.  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 2 are rendered uncertain by the phrase "MCC 102 100” because it is not clear if Applicant is claiming a range of amounts (e.g. 102-100, which is in improper format) or the term “MCC 102”.  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Savvateeva et al. (U*, The International Journal of Biochemistry and Cell Biology. Volume 62, May 2015. Pp. 115-124), in view of Fallon et al. (20130323223) and Hu (CN103254174B, translation provided herein), as evidenced by Kasperek et al. (V*, Sci Pharm. 2014 Jul-Sep; 82(3): 683–696).
Savvateeva teaches triticain-α can be used as a basic compound for development of (i) pharmaceuticals for oral administration aimed at release of the active enzyme into the gastric lumen for celiac disease treatment.
Savvateeva does not teach capsule or the additional ingredients.
Fallon teaches treating celiac disease with enzymes, wherein the enzymes can be in a pharmaceutical formulation in the form of a capsule (See e.g. claim 57).  Fallon further teaches that the enzyme can be combined with MCC (See e.g. para 0167, please note that MCC is the same as MCC 102), pregelatinized starch (which is synonymous with Lycatab), magnesium stearate (See e.g. para 0169), PVP (which inherently has the instantly claimed molecular weight) and mannitol (See e.g. para 0204).
Hu teaches a drug combination, where the drug treats gastrointestinal issues, in the form of a tablet or capsule containing pharmacy acceptable excipient substance carrier, excipient substance carrier combinations comprising pregelatinized starch, mannitol, Microcrystalline Cellulose, Magnesium Stearate and PVP (See e.g. claim 9) and that a specific drug combination preparation containing the pregelatinized Starch in an amount of 1～2 weight part, the Microcrystalline Cellulose of 3 weight parts, the Magnesium Stearate of 0.05 weight part, the PVP of 0.2 weight part (See e.g. claim 10).
It would have been obvious to one of ordinary skill in the art to prepare a medication for treating celiac disease comprising mannitol, pregelatinized Starch, magnesium stearate, PVP and microcrystalline cellulose because at the time the invention was made, it was known that triticain-.alpha,, which is an enzyme, can treat celiac disease and that enzymes to treat celiac disease could be made into a tablet or capsule as clearly taught by Savvateeva and Fallon.  It was also known that capsules or tablets could contain the instantly claimed combination of ingredients, as clearly taught by Hu.  A person of ordinary skill in the art would have understood to include in a medication for treating celiac disease the combination of triticain-.alpha., pregelatinized starch, mannitol, Microcrystalline Cellulose, Magnesium Stearate and PVP because it was known that the instantly claimed ingredients are safe and effective for making an oral formulation for treating celiac disease/gastrointestinal complaints as clearly taught by the above references and to determine the appropriate type of PVP and mannitol for the best absorption (See e.g. Kasperek et al. Tables 1 and 2, p. 686 and 689).  A person of ordinary skill in the art would have understood to include and adjust the amount of pregelatinized starch, mannitol, Microcrystalline Cellulose, Magnesium Stearate and PVP in order to form a capsule with expectation of success.  Therefore, the skilled artisan would have been motivated to use pregelatinized starch, mannitol, Microcrystalline Cellulose, Magnesium Stearate and PVP in combination with triticain-.alpha. for treating celiac disease.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699